People v Gatling (2015 NY Slip Op 02705)





People v Gatling


2015 NY Slip Op 02705


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Friedman, J.P., Renwick, Moskowitz, Richter, Clark, JJ.


14677 3502/12

[*1] The People of the State of New York, Respondent,
vAnthony Gatling, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered February 26, 2013, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him to a term of 1 year, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248 [2006]). The court did not conflate the right to appeal with the rights automatically forfeited as the result of a guilty plea, it expressly stated that by pleading guilty a defendant does not give up the right to appeal, and it explained that, in return for the negotiated plea and sentence, defendant was additionally agreeing to waive his right to appeal (see e.g. People v Chavez, 84 AD3d 630 [1st Dept 2011], lv denied 17 NY3d 858 [2011]). Defendant also executed a written waiver	This waiver forecloses defendant's suppression claims. As an alternative holding, we also reject them on the merits. The search warrant was based on probable cause.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2015
CLERK